Citation Nr: 1129786	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for patellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to May 1998.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2004 Decision Review Officer's (DRO) decision, by the Roanoke, Virginia, Regional Office (RO), which granted service connection for patellar tendonitis, left knee, evaluated as 0 percent disabling.  Subsequently, in a June 2007 decision, the DRO increased the evaluation for patellar tendonitis in the left knee from 0 percent to 10 percent, effective July 23, 2003.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, this issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2008, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge, in Washington, D.C.  A transcript of that hearing is of record.  Subsequently, in August 2008, the Veteran submitted additional evidence directly to the Board, and waived RO consideration of the evidence.  38 C.F.R. § 20.1304 (2010).  

In December 2008, the Board remanded the issue of increased rating for patellar tendonitis in the left knee to the RO for further development.  A supplemental statement of the case (SSOC) was issued in October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Board has a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In his informal hearing presentation, dated in January 2011, the Veteran's representative argued that the June 2010 VA examination was inadequate.  Specifically, the Veteran's representative argued that the June 2010 VA examination failed to contain sufficient detail to adequately address the functional limitations of the Veteran's left knee disorder.  In addition, the representative observed that the examination report specifically noted that the claims file was not available and not reviewed prior to the examination.  

The Board notes that, a review of the June 2010 VA examination report reveals that the examiner did not provide clear findings upon which a Board decision can be based, to include range of motion findings for the left knee.  Where existing examinations are inadequate for rating purposes, a VA examination will be authorized.  38 C.F.R. § 3.326.  As the June 2010 examiner did not appear to review the claims file and failed to provide clear findings on the current severity of the Veteran's left knee disability, a new VA examination is warranted.  

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).  

Significantly, the Board notes that the June 2010 VA examination does not address DeLuca factors for the left knee disorder.  Therefore, a new VA examination is required.  VA regulations provide that if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. §§ 4.2, 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).  

In light of the foregoing, and to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers, including VA and non-VA providers, who have treated the Veteran for his left knee disorder since May 2007.  After securing any necessary release(s), obtain those records not already on file.  Any additional evidence pertinent to the Veteran's claim received by the AOJ should be associated with the claims folder.  

2.  Schedule the Veteran for a VA orthopedic examination in order to ascertain the severity of his left knee disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner should specifically indicate the ranges of motion of the Veteran's left knee.  The examiner should also note the presence and degree of any lateral instability or subluxation upon physical examination--slight, moderate, or severe.  The examiner should comment on any functional impairment due to pain, weakness, fatigability, incoordination, etc., and the pathology associated with functional impairment should be described.  

With respect to the functional losses associated with such symptoms, the examiner should comment on whether pain is visibly manifested on movement of the joint, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain, weakness, etc., attributable to service- connected disability.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  Such an assessment regarding functional loss should be made with respect to both flexion and extension.  A complete rationale for all opinions must be provided.  

3.  The RO should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim for a higher evaluation for the left knee on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

